Exhibit 10.1

 

 

TERM LOAN AGREEMENT

 

by and among

 

PACIFIC GAS AND ELECTRIC COMPANY,
as Borrower,

 

the Several Lenders from Time to Time Parties Hereto,

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as the Administrative Agent

 

Dated as of February 23, 2018



 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and
Joint Bookrunners

 



SECTION 1. DEFINITIONS 1           1.1 Defined Terms 1   1.2 Other Definitional
Provisions and Interpretative Provisions 14         SECTION 2. AMOUNT AND TERMS
OF THE LOANS 15           2.1 Term Loans 15   2.2 Fees 15   2.3 Repayment of
Loan; Evidence of Debt 15   2.4 Optional Prepayments 16   2.5 Conversion and
Continuation Options 16   2.6 Limitations on Eurodollar Tranches 17   2.7
Interest Rates; Payment Dates and Payments 17   2.8 Computation of Interest and
Fees 18   2.9 Inability to Determine Interest Rate 18   2.10 Pro Rata Treatment
and Payments; Notes 18   2.11 Change of Law 19   2.12 Taxes 20   2.13 Indemnity
24   2.14 Change of Lending Office 25         SECTION 3. REPRESENTATIONS AND
WARRANTIES 25           3.1 Financial Condition 25   3.2 No Change 25   3.3
Existence; Compliance with Law 25   3.4 Power; Authorization; Enforceable
Obligations 25   3.5 No Legal Bar 26   3.6 Litigation 26   3.7 No Default 26  
3.8 Taxes 27   3.9 Federal Regulations 27   3.10 ERISA 27   3.11 Investment
Company Act; Other Regulations 28   3.12 Use of Proceeds 28   3.13 Environmental
Matters 28   3.14 Regulatory Matters 28   3.15 Sanctions 28         SECTION 4.
CONDITIONS TO THE CLOSING DATE 28         SECTION 5. AFFIRMATIVE COVENANTS 29  
        5.1 Financial Statements 29   5.2 Certificates; Other Information 30  
5.3 Payment of Taxes 30

 



  5.4 Maintenance of Existence; Compliance 30   5.5 Maintenance of Property;
Insurance 31   5.6 Inspection of Property; Books and Records; Discussions 31  
5.7 Notices 31   5.8 Maintenance of Licenses, etc 32         SECTION 6. NEGATIVE
COVENANTS 32           6.1 Consolidated Capitalization Ratio 32   6.2 Liens 32  
6.3 Fundamental Changes 32         SECTION 7. EVENTS OF DEFAULT 33        
SECTION 8. MISCELLANEOUS 35           8.1 Amendments and Waivers 35   8.2
Notices 36   8.3 No Waiver; Cumulative Remedies 37   8.4 Survival of
Representations and Warranties 37   8.5 Payment of Expenses 37   8.6 Successors
and Assigns; Participations and Assignments 38   8.7 Adjustments; Set off 41  
8.8 Counterparts 42   8.9 Severability 42   8.10 Integration 42   8.11 GOVERNING
LAW 42   8.12 Submission To Jurisdiction; Waivers 43   8.13 Acknowledgments 43  
8.14 Confidentiality 43   8.15 WAIVER OF JURY TRIAL 44   8.16 USA Patriot Act 44
  8.17 Judicial Reference 44   8.18 No Advisory or Fiduciary Responsibility 44  
      SECTION 9. ADMINISTRATIVE AGENT 45           9.1 Appointment and Authority
45   9.2 Delegation of Duties 45   9.3 Exculpatory Provisions 46   9.4 Reliance
by Administrative Agent 47   9.5 Non-Reliance on Agents and Other Lenders 47  
9.6 Indemnification 47   9.7 Administrative Agent in Its Individual Capacity 48
  9.8 Successor Administrative Agent 48   9.9 Administrative Agent May File
Proofs of Claim 49   9.10 No Other Duties, Etc. 50

 





EXHIBITS:

AForm of Compliance Certificate

BForm of Closing Certificate

CForm of Assignment and Assumption

DReserved

EForms of U.S. Tax Compliance Certificates

FForm of Note

 



TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”), dated as of February 23, 2018, by
and among PACIFIC GAS AND ELECTRIC COMPANY, a California corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. and U.S. BANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (together and in such capacities, the
“Arrangers”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative
agent (in such capacity, together with any successor thereto, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested the Lenders make available to the Borrower
loans on the Closing Date in the aggregate principal amount of $250,000,000 to
be used for general corporate purposes; and

WHEREAS, each Lender is willing to make available to the Borrower such loans
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Lenders hereby agree as
follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Base Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Base Rate for Eurodollar Loans with a one-month
Interest Period commencing on such day plus the Applicable Margin for Eurodollar
Loans. For purposes hereof, “Base Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
base rate in effect at its principal office in New York City (the Base Rate not
being intended to be the lowest rate of interest charged by the Administrative
Agent in connection with extensions of credit to debtors). Any change in the ABR
due to a change in the Base Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate shall be effective as of the opening of business on the
effective day of such change in the Base Rate, the Federal Funds Effective Rate
or the Eurodollar Base Rate, respectively.

“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.

“Administrative Agent” has the meaning assigned to that term in the introductory
paragraph of this Agreement.

 1



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Term Loan Agreement, as the same may from time to time be
amended, supplemented or modified.

“Applicable Margin” means, for any day, (a) with respect to any ABR Loans, the
greater of (1) zero and (2) 1.00 percent per annum less than the Applicable
Margin for Eurodollar Loans at such time and (b) with respect to any Eurodollar
Loans, 0.60 percent per annum.

“Arrangers” has the meaning assigned to that term in the introductory paragraph
of this Agreement.

“Assignee” has the meaning set forth in Section 8.6(b)(i).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C.

“Beneficial Owner” has the meaning assigned to that term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Sections 13(d) and
14(d) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” has the meaning assigned to that term in the introductory paragraph
of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized by law to close in New York, New York, San
Francisco, California or, if different, the city in which the office of the
Administrative Agent is located; provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change of Control” means PCG and its Subsidiaries shall at any time not be the
Beneficial Owner, directly or indirectly, of at least 80% of the common stock or
70% of the voting Capital Stock of the Borrower; provided that any such event
shall not constitute a Change

 2



of Control if, after giving effect to such event, the Borrower’s senior,
unsecured, non credit-enhanced debt ratings shall be at least the higher of
(1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings by such rating
agencies of such debt in effect immediately before the earlier of the occurrence
or the public announcement of such event.

“Change of Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive by any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change of Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4 shall have been satisfied or waived by the Lenders.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit A.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capitalization” means on any date of determination, the sum of (a)
Consolidated Total Debt on such date, plus without duplication, (b) (i) the
amounts set forth opposite the captions “common shareholders’ equity” (or any
similar caption) and “preferred stock” (or any similar caption) on the
consolidated balance sheet, prepared in accordance with GAAP, of the Borrower
and its Subsidiaries as of such date, and (ii) the outstanding principal amount
of any junior subordinated deferrable interest debentures or other similar
securities issued by the Borrower or any of its Subsidiaries after the Closing
Date.

“Consolidated Capitalization Ratio” means, on any date of determination, the
ratio of (a) Consolidated Total Debt to (b) Consolidated Capitalization.

 3



“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all obligations of the Borrower and its Significant Subsidiaries at such date
that in accordance with GAAP would be classified as debt on a consolidated
balance sheet of the Borrower, and without duplication all Guarantee Obligations
of the Borrower and its Significant Subsidiaries at such date in respect of
obligations of any other Person that in accordance with GAAP would be classified
as debt on a consolidated balance sheet of such Person; provided that, the
determination of “Consolidated Total Debt” shall exclude, without duplication,
(a) the Securitized Bonds, (b) Indebtedness of the Borrower and its Significant
Subsidiaries in an amount equal to the amount of cash held as cash collateral
for any fully cash collateralized letter of credit issued for the account of the
Borrower or any Significant Subsidiary, (c) imputed Indebtedness of the Borrower
or any Significant Subsidiary incurred in connection with power purchase and
fuel agreements, (d) any junior subordinated deferrable interest debentures or
other similar securities issued by the Borrower or any of its Subsidiaries after
the Closing Date and (e) as of a date of determination, the amount of any
securities included within the caption “preferred stock” (or any similar
caption) on the consolidated balance sheet, prepared in accordance with GAAP, of
the Borrower and its Subsidiaries as of such date.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CPUC” means the California Public Utilities Commission or its successor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Eligible Assignee” means (a) any commercial bank or other financial institution
having a senior unsecured debt rating by Moody’s of A3 or better and by S&P of
A- or better, which is domiciled in a country which is a member of the OECD or
(b) with respect to any Person referred to in the preceding clause (a), any
other Person that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of business all of
the Capital Stock of which is owned, directly or indirectly, by such Person;

 4



provided that in the case of clause (b), the Borrower shall have consented to
the designation of such Person as an Eligible Assignee (such consent of the
Borrower not to be unreasonably withheld or delayed).

“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board.

“Eurocurrency Reserve Requirements” of any Lender for any Interest Period as
applied to a Eurodollar Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect to
determining the maximum reserve requirement (including basic, supplemental and
emergency reserves) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Reuters
Screen pages LIBOR01 or LIBOR02 (or on any successor or substitute pages of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such pages of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market, in each case the “LIBO Screen Rate”) at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. In the
event that LIBO Screen Rate is unavailable, the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein; provided that if
any Eurodollar Base Rate so determined shall be less than zero, such Eurodollar
Base Rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 5



“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche” means the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default” means any of the events specified in Section 7; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to any
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of or having its principal
office in or, in the case of any Lender, its lending office or funding office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to any Loan pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in such Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12 and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Foreign Lender” means a Lender that is not a U.S. Person.

 6



“FPA” means the Federal Power Act, as amended from time to time, and the rules
and regulations promulgated thereunder.

“Funding Office” means the office of the Administrative Agent specified in
Schedule 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except as noted below. In the event that any “Change
in Accounting Principles” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then, upon the request of the Borrower or the Required
Lenders, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Change in Accounting Principles with the desired result
that the criteria for evaluating the Borrower’s financial condition shall be the
same after such Change in Accounting Principles as if such Change in Accounting
Principles had not been made. Until such time as such an amendment shall have
been executed and delivered by the Borrower, the Required Lenders and the
Administrative Agent, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Change in
Accounting Principles had not occurred. “Change in Accounting Principles” refers
to changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or any successor
thereto, the SEC or, if applicable, the Public Company Accounting Oversight
Board.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners and
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
the Borrower or any Significant Subsidiary; provided, however, that the term

 7



Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, including under energy procurement and transportation contracts,
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Indebtedness with respect thereto shall
be deemed to be the lesser of the stated amount of such obligation and the value
of the property subject to such Lien), and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements, provided
that Indebtedness as used in this Agreement shall exclude any Non-Recourse Debt.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indenture” means each of (a) the Indenture, dated as of April 22, 2005 (which
supplemented, amended and restated the Indenture of Mortgage, dated as of March
11, 2004,

 8



between the Borrower and the Indenture Trustee, as supplemented by the First
Supplemental Indenture, dated as of March 23, 2004, the Second Supplemental
Indenture, dated as of April 12, 2004), as supplemented by the First
Supplemental Indenture, dated as of March 13, 2007, as further supplemented by
the Second Supplemental Indenture, dated as of December 4, 2007, as further
supplemented by the Third Supplemental Indenture, dated as of March 3, 2008, as
further supplemented by the Fourth Supplemental Indenture, dated as of October
15, 2008, as further supplemented by the Fifth Supplemental Indenture, dated as
of November 18, 2008, as further supplemented by the Sixth Supplemental
Indenture, dated as of March 6, 2009, as further supplemented by the Seventh
Supplemental Indenture, dated as of June 11, 2009, as further supplemented by
the Eighth Supplemental Indenture, dated as of November 18, 2009, as further
supplemented by the Ninth Supplemental Indenture, dated as of April 1, 2010, as
further supplemented by the Tenth Supplemental Indenture, dated as of September
15, 2010, as further as supplemented by the Eleventh Supplemental Indenture,
dated as of October 12, 2010, as further supplemented by the Twelfth
Supplemental Indenture, dated as of November 18, 2010, as further supplemented
by the Thirteenth Supplemental Indenture, dated as of May 13, 2011, as further
supplemented by the Fourteenth Supplemental Indenture, dated as of September 12,
2011, as further supplemented by the Fifteenth Supplemental Indenture, dated as
of November 22, 2011, as further supplemented by the Sixteenth Supplemental
Indenture, dated as of December 1, 2011, as further supplemented by the
Seventeenth Supplemental Indenture, dated as of April 16, 2012, as further
supplemented by the Eighteenth Supplemental Indenture, dated as of August 16,
2012, as further supplemented by the Nineteenth Supplemental Indenture, dated as
of June 14, 2013, as further supplemented by the Twentieth Supplemental
Indenture, dated as of November 12, 2013, as further supplemented by the Twenty
First Supplemental Indenture, dated as of February 21, 2014, as further
supplemented by the Twenty Second Supplemental Indenture, dated as of May 12,
2014, as further supplemented by the Twenty Third Supplemental Indenture, dated
as of August 18, 2014, as further supplemented by the Twenty Fourth Supplemental
Indenture, dated as of November 6, 2014, as further supplemented by the Twenty
Fifth Supplemental Indenture, dated as of June 12, 2015, as further supplemented
by the Twenty Sixth Supplemental Indenture, dated as of November 5, 2015, as
further supplemented by the Twenty Seventh Supplemental Indenture, dated as of
March 1, 2016, as further supplemented by the Twenty Eighth Supplemental
Indenture, dated as of December 1, 2016, as further supplemented by the Twenty
Ninth Supplemental Indenture, dated as of March 10, 2017, and as further
supplemented or amended from time to time and (b) the Indenture, dated as of
November 29, 2017 between the Borrower and the Indenture Trustee.

“Indenture Trustee” means The Bank of New York Mellon Trust Company, N.A., as
successor by merger to The Bank of New York Trust Company, N.A., as successor to
BNY Western Trust Company, and any successor thereto as trustee under the
Indenture.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Interest Payment Date” means (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or

 9



less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, and (d) as to any Eurodollar Loan, the date of any
repayment or prepayment made in respect thereof.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine months thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six or (if available to all Lenders) nine months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“IRS” means the United States Internal Revenue Service.

“knowledge of the Borrower” means the actual knowledge of any Responsible
Officer of the Borrower.

“Lenders” has the meaning assigned to that term in the introductory paragraph of
this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 10



“Loan” and “Loans” each has the meaning set forth in Section 2.1.

“Loan Documents” means this Agreement, the Notes and, in each case, any
amendment, waiver, supplement or other modification to any of the foregoing.

“Material Adverse Effect” means (a) a change in the business, property,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date” means February 22, 2019.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Recourse Debt” means Indebtedness of the Borrower or any of its Significant
Subsidiaries that is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

“Notes” has the meaning set forth in Section 2.10.

“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“OECD” means the countries constituting the “Contracting Parties” to the
Convention on the Organisation for Economic Co-operation and Development, as
such term is defined in Article 4 of such Convention.

 11



“OFAC” has the meaning assigned to that term in Section 3.15.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning assigned to that term in Section 8.6(c)(i).

“Participant Register” has the meaning assigned to that term in Section
8.6(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PCG” means PG&E Corporation, a California corporation and the holder of all of
the issued and outstanding common stock of the Borrower.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Rating” means each rating announced by S&P and Moody’s in respect of the
Borrower’s senior unsecured, non credit-enhanced debt.

“Recipient” means the Administrative Agent or any Lender.

“Register” has the meaning assigned to that term in Section 8.6(b)(iv).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 12



“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required Lenders” means, at any time, the holders of more than 50% of the
aggregate principal amount of the Loans; provided, however, if at any date of
determination there are two or fewer Lenders, “Required Lenders” shall
constitute 100% of the Lenders.

“Requirement of Law” means, as to any Person, the articles of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or assistant treasurer of the Borrower.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Securitized Bonds” means any securitized bonds or similar asset-backed
securities that are non-recourse to the Borrower, are issued by a special
purpose Subsidiary of the Borrower and are payable from a specific or dedicated
rate component.

“Significant Subsidiary” has the meaning assigned to that term in Article 1,
Rule 1-02(w) of Regulation S-X of the Exchange Act as of the Closing Date,
provided that notwithstanding the foregoing, neither PG&E Energy Recovery
Funding LLC nor any other special purpose finance subsidiary shall constitute a
Significant Subsidiary. Unless otherwise qualified, all references to a
“Significant Subsidiary” or to “Significant Subsidiaries” in this Agreement
shall refer to a Significant Subsidiary or Significant Subsidiaries of the
Borrower.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Specified Exchange Act Filings” means the Borrower’s Form 10-K annual report
for the year ended December 31, 2017 and each and all of the Form 10-Ks, Form
10-Qs and Form 8-Ks (and to the extent applicable proxy statements) filed by the
Borrower or PCG with the SEC after December 31, 2017 and prior to the date that
is one Business Day before the date of this Agreement.

 13



“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transferee” means any Assignee or Participant.

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

1.2 Other Definitional Provisions and Interpretative Provisions.

(a) Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto. The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(b) Interpretation. As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
except as otherwise provided therein, (i) accounting terms relating to the
Borrower and its Significant Subsidiaries defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,

 14



“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) Significant Subsidiaries. The Borrower shall not be required to perform, nor
shall it be required to guarantee the performance of, any of the affirmative
covenants set forth in Section 5 that apply to any of its Significant
Subsidiaries nor shall any of the Borrower’s Significant Subsidiaries be
required to perform, nor shall any of such Significant Subsidiaries be required
to guarantee the performance of, any of the Borrower’s affirmative covenants set
forth in Section 5 or any of the affirmative covenants set forth in Section 5
that apply to any other Significant Subsidiary; provided, that nothing in this
Section 1.2(c) shall prevent the occurrence of a Default or an Event of Default
arising out of the Borrower’s failure to cause any Significant Subsidiary to
comply with the provisions of this Agreement applicable to such Significant
Subsidiary.

SECTION 2. AMOUNT AND TERMS OF THE LOANS

2.1 Term Loans. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a single loan to the Borrower in
an amount equal to $125,000,000 (each, a “Loan,” and, collectively, the
“Loans”), with the aggregate amount of all Loans on the Closing Date to equal
$250,000,000. As long as the Administrative Agent has received a notice of
borrowing specifying the initial Interest Period, executed by an authorized
officer of the Borrower, not later than 12:00 Noon, New York City time, three
Business Days prior to the Closing Date, the Loans shall initially be made as
Eurodollar Loans. If the Administrative Agent has not received a notice of
borrowing specifying the initial Interest Period, executed by an authorized
officer of the Borrower, by 12:00 Noon, New York City time, three Business Days
prior to the Closing Date, the Loans shall initially be made as ABR Loans.
Subject to the terms and conditions of this Agreement, the Borrower may elect to
convert all or a portion of an ABR Loan to a Eurodollar Loan and vice versa.
Once repaid, the Loans may not be reborrowed.

2.2 Fees. The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any written, duly executed fee
agreement with the Administrative Agent and to perform any other obligations
contained therein.

2.3 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to each Lender the then
unpaid principal amount of such Lender’s Loan on the Maturity Date.

 15



(b) Each Lender shall maintain accounts in which it shall record (i) the amount
of the Loan made by it hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to such Lender
hereunder, and (iii) the amount of any sum received by such Lender hereunder for
the account of such Lender.

(c) The entries made in the accounts maintained pursuant to paragraph (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay such Lender’s Loan in accordance with the
terms of this Agreement.

2.4 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.13. Upon receipt of any such notice
the Administrative Agent shall promptly notify the Lenders thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid.

2.5 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify the Lenders thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Required Lenders have determined in their sole discretion not
to permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted

 16



pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify the Lenders
thereof.

2.6 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, conversions and continuations of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than 5 Eurodollar Tranches shall be outstanding at any one time.

2.7 Interest Rates; Payment Dates and Payments.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of the Loans shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a default rate per annum equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2%, and
(ii) if all or a portion of any interest payable on the Loans or any fee payable
(excluding any expenses or other indemnity) hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a default rate per annum equal to the rate then
applicable to ABR Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 4:00 P.M., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to

 17



the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

2.8 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Base Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on the Loans
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall constitute prima facie evidence of such
amounts. The Administrative Agent shall, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.8(a).

2.9 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period: (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (b)
the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

2.10 Pro Rata Treatment and Payments; Notes.

(a) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

 18



(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

(c) The Borrower agrees that, upon the request by any Lender, the Borrower will
promptly execute and deliver to such Lender a promissory note (a “Note”) of the
Borrower evidencing the Loan (or any portion thereof) of such Lender,
substantially in the form of Exhibit F, with appropriate insertions as to date
and principal amount; provided, that delivery of Notes shall not be a condition
precedent to the occurrence of the Closing Date or the making of the Loans on
the Closing Date.

2.11 Change of Law.

(a) If a Change of Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its Loan, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan, Federal Deposit Insurance Corporation insurance charge or other similar
insurance charge or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances, loans or other extensions
of credit by, or any other acquisition of funds by, any Lender, which
requirements are generally applicable to advances, loans or other extensions of
credit made by such Lender; or

(iii) impose on any Lender any other condition that is generally applicable to
loans made by such Lender or participations therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient by an amount that such Lender or such other Recipient deems
to be material, of making, converting into, continuing or maintaining the Loans,
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly pay such Lender or such other Recipient,
within ten Business Days after its demand, any additional amounts necessary to
compensate such Lender or such other Recipient for such increased cost or
reduced amount receivable. If any Lender or other Recipient becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy

 19



to the Administrative Agent) of the event by reason of which it has become so
entitled; provided, however, that no Lender or other Recipient shall be entitled
to demand such compensation more than 90 days following the repayment of the
Loan in respect of which such demand is made.

(b) If any Lender shall have determined that a Change of Law regarding capital
or liquidity requirements shall have the effect of reducing the rate of return
on such Lender’s capital or the capital of any corporation Controlling such
Lender as a consequence of its obligations hereunder to a level below that which
such Lender or such corporation could have achieved but for such Change of Law
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or any other Recipient to the Borrower shall constitute
prima facie evidence of such costs or amounts. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender or any other Recipient pursuant to this Section for any amounts incurred
more than six months prior to the date that such Lender or such other Recipient
notifies the Borrower of such Lender’s or such other Recipient’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect not to exceed twelve
months. The obligations of the Borrower pursuant to this Section shall survive
for 90 days after the termination of this Agreement and the payment of the Loans
and all other amounts then due and payable hereunder.

2.12 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Borrower or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or the Borrower, then (A) the Borrower or the
Administrative Agent shall withhold or make such deductions as are determined by
the Borrower or the Administrative Agent to be required, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) the applicable Lender receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 20



(c) (i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.12) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or
another Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or another
Recipient, shall be conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 8.6(c)(iii) relating to the maintenance of a Participant Register and
(z) the Administrative Agent against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Upon request by the Borrower or the Administrative Agent, as the case may
be, after any payment of Taxes by the Borrower or by the Administrative Agent to
a Governmental Authority as provided in this Section 2.12, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

(e)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, if reasonably requested by the
Borrower or the Administrative Agent, such Lender shall deliver such other
documentation prescribed by applicable law

 21



or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.12(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in a Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable,;

 22



(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; or

(V) notwithstanding anything to the contrary set forth in this Section 2.12(e),
each Foreign Lender shall deliver to the Borrower and the Administrative Agent,
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement, forms described in Sections 2.12(e)(ii)(B)(I), (II), (III) or (IV),
as applicable, establishing a complete exemption from U.S. federal withholding
Tax with respect to amounts payable to such Foreign Lender under this Agreement;
provided, however, that a Foreign Lender shall not be required to deliver forms
establishing a complete exemption from U.S. federal withholding Tax with respect
to amounts payable to such Foreign Lender under this Agreement pursuant to this
Section 2.12(e)(ii)(B)(V) to the extent that, due to a Change of Law, such
Foreign Lender is unable to do so.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
or to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 23



Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.12 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any Recipient
determines, in its sole discretion, that it has received a refund of, or credit
with respect to, any Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.12 (any such refund or credit, a “Tax Benefit”), it shall pay to
the Borrower an amount equal to such Tax Benefit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.12 with respect to the Taxes giving rise to such Tax Benefit), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such Tax Benefit), provided that the Borrower, upon
the request of the Recipient, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such Tax Benefit to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such Tax Benefit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Each party’s obligations under this Section 2.12 shall survive for one year
after the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.13 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than the loss of Applicable Margin)
or expense that such Lender may sustain or incur as a consequence of (a) default
by the Borrower in making a conversion into or continuation of Eurodollar Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant

 24



shall survive for 90 days after the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.14 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.11 or 2.12 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for the Loan affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole but reasonable judgment of such Lender, cause such Lender and
its lending office to suffer no unreimbursed economic disadvantage or any legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.11 or 2.12.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement
and to induce the Lenders to make the Loans, the Borrower hereby represents and
warrants to the Lenders and the Administrative Agent, on the Closing Date that:

3.1 Financial Condition. The audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of December 31, 2017, and the related
consolidated statements of operations and cash flows for the fiscal year ended
on such date, reported on by Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved.

3.2 No Change. Since December 31, 2017, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect,
except as disclosed in the Specified Exchange Act Filings.

3.3 Existence; Compliance with Law. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has the corporate power and
corporate authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except for any Requirements of Law being contested in good
faith by appropriate proceedings and except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain

 25



extensions of credit hereunder. The Borrower has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents and to authorize the extensions of credit on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents (other than the Indenture), except (i) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, (ii) any consent, authorization or filing that may be
required in the future the failure of which to make or obtain could not
reasonably be expected to have a Material Adverse Effect and (iii) applicable
regulatory requirements (including the approval of the CPUC) prior to
foreclosure under the Indenture (to the extent that there is any pledge of
property under or pursuant to the Indenture). This Agreement has been, and each
other Loan Document upon execution and delivery will be, duly executed and
delivered by the Borrower. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by (x) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, laws of general application related to the
enforceability of securities secured by real estate and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and (y) applicable regulatory requirements (including the approval of the CPUC)
prior to foreclosure under the Indenture (to the extent that there is any pledge
of property under or pursuant to the Indenture).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowing of the Loans hereunder and the use of
the proceeds thereof will not violate in any material respect any Requirement of
Law or any Contractual Obligation of the Borrower or any of its Significant
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than any Lien
created hereunder).

3.6 Litigation.

(a) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their respective material properties or revenues
with respect to any of the Loan Documents.

(b) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Significant
Subsidiaries or against any of their material respective properties or revenues,
except as disclosed in the Specified Exchange Act Filings, that could reasonably
be expected to have a Material Adverse Effect.

3.7 No Default. No Default or Event of Default has occurred and is continuing.

 26



3.8 Taxes. The Borrower and each of its Significant Subsidiaries has filed or
caused to be filed all federal and state returns of income and franchise taxes
imposed in lieu of net income taxes and all other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or with respect to any claims or assessments for taxes made against it
or any of its property by any Governmental Authority (other than (i) any amounts
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable, and (ii) claims which could not reasonably be expected to have a
Material Adverse Effect). No material tax Liens have been filed against the
Borrower or any of its Significant Subsidiaries other than (A) Liens for taxes
which are not delinquent or (B) Liens for taxes which are being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable.

3.9 Federal Regulations. No part of the proceeds of the Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board.

3.10 ERISA. No Reportable Event has occurred during the five year period prior
to the date on which this representation is made or deemed made with respect to
any Plan, and each Plan has complied with the applicable provisions of ERISA and
the Code, except, in each case, to the extent that any such Reportable Event or
failure to comply with the applicable provisions of ERISA or the Code could not
reasonably be expected to result in a Material Adverse Effect. During the five
year period prior to the date on which this representation is made or deemed
made, there has been no (i) failure to make a required contribution to any Plan
that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance; or (ii) “unpaid minimum
required contribution” or “accumulated funding deficiency” (as defined or
otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of Title
I of ERISA), whether or not waived, except, in each case, to the extent that
such event could not reasonably be expected to result in a Material Adverse
Effect. No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits, except as could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan during the five
year period prior to the date on which this representation is made or deemed
made that has resulted or could reasonably be expected to result in a material
liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made, except as could not reasonably
be expected to result in a Material Adverse Effect. No such Multiemployer Plan
is in Reorganization or Insolvent.

 27



3.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. On the
date hereof, the Borrower is not subject to regulation under any Requirement of
Law (other than (a) Regulation X of the Board and (b) Sections 701, 817-830, and
851 of the California Public Utilities Code) that limits its ability to incur
Indebtedness under this Agreement.

3.12 Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes, including repaying commercial paper.

3.13 Environmental Matters. Except as disclosed in the Specified Exchange Act
Filings, the Borrower and its Significant Subsidiaries do not have liabilities
under Environmental Laws or relating to Materials of Environmental Concern that
would reasonably be expected to have a Material Adverse Effect, and, to the
knowledge of the Borrower, there are no facts, circumstances or conditions that
could reasonably be expected to give rise to such liabilities.

3.14 Regulatory Matters. Solely by virtue of the execution, delivery and
performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation (a) under the FPA
or (b) as a “public utility” or “public service corporation” or the equivalent
under any Requirement of Law.

3.15 Sanctions. To the Borrower’s knowledge, none of the Borrower, any of its
Subsidiaries, or any director, officer, agent, Affiliate or employee of the
Borrower or any of its Subsidiaries is currently the subject of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not use the proceeds of the
Loans, or knowingly lend, contribute or otherwise make available such proceeds
to any Subsidiary, Affiliate, joint venture partner or other person or entity,
to fund the activities of any person currently the subject of any U.S. sanctions
administered by OFAC.

SECTION 4. CONDITIONS TO THE CLOSING DATE

The effectiveness of this Agreement, and the obligation of each Lender to make a
Loan hereunder on the Closing Date, shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.1):

(a) Loan Documents. Each Lender shall have received (i) this Agreement, executed
and delivered by the Borrower, the Administrative Agent and each other Lender
and (ii) an executed original or certified copy of each of the other Loan
Documents, as applicable.

(b) Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate of a Responsible Officer to the foregoing effect.

(c) Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.

 28



(d) Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified by the Secretary of State of the State
of California, and containing a confirmation by the Borrower that the conditions
precedent set forth in this Section 4 have been satisfied and (ii) a good
standing certificate for the Borrower from the Secretary of State of the State
of California.

(e) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Hunton & Williams LLP, counsel to the Borrower, in a form reasonably
satisfactory to it.

(f) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality
qualification shall be true and correct in all material respects on and as of
the Closing Date, and each of the representations and warranties made by the
Borrower in this Agreement that contains a materiality qualification shall be
true and correct on and as of the Closing Date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true and correct in all material respects,
or true and correct, as the case may be, as of such earlier date).

(g) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the funding of the Loans.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan, any interest on any Loan
or any fee payable to any Lender or the Administrative Agent hereunder remains
outstanding, or any other amount then due and payable is owing to any Lender,
the Borrower shall and, with respect to Sections 5.3 and 5.6(b), shall cause its
Significant Subsidiaries to:

5.1 Financial Statements. Subject to the last sentence of this Section 5.1,
furnish to the Administrative Agent with a copy for each Lender, and the
Administrative Agent shall deliver to each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of operations and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in

 29



comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. The Borrower shall be deemed to have
delivered the financial statements required to be delivered to the
Administrative Agent and the Lenders pursuant to this Section 5.1 upon the
filing of such financial statements by the Borrower through the SEC’s EDGAR
system (or any successor electronic gathering system that is publicly available
free of charge) or the publication by the Borrower of such financial statements
on its website.

5.2 Certificates; Other Information. Furnish to the Administrative Agent with a
copy for each Lender (or, in the case of clause (c), the relevant Lender), and
the Administrative Agent shall deliver to each Lender:

(a) within two days after the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, a Compliance Certificate, substantially in the form
of Exhibit A, containing all information and calculations reasonably necessary
for determining compliance by the Borrower with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be;

(b) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities, provided that, such financial statements
and reports shall be deemed to have been delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system
(or any successor electronic gathering system that is publicly available free of
charge) or publication by the Borrower of such financial statements and reports
on its website; and

(c) promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

5.3 Payment of Taxes. Pay all taxes due and payable or any other tax assessments
made against the Borrower or any of its Significant Subsidiaries or any of their
respective property by any Governmental Authority (other than (i) any amounts
the validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable, or (ii) where the failure to effect such payment could not
reasonably be expected to have a Material Adverse Effect).

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence; provided that the foregoing
shall not prohibit any

 30



merger, consolidation or amalgamation permitted under Section 6.3 and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 6.3 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations except to the extent that failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect and (c)
comply with all Requirements of Law except for any Requirements of Law being
contested in good faith by appropriate proceedings and except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business of comparable size and financial
strength and owning similar properties in the same general areas in which the
Borrower operates, which may include self-insurance, if determined by the
Borrower to be reasonably prudent.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) unless a
Default or Event of Default has occurred and is continuing, not more than once a
year and after at least five Business Days’ notice, (i) permit representatives
of any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Significant Subsidiaries with officers and employees of the
Borrower and its Significant Subsidiaries and (ii) use commercially reasonable
efforts to provide for the Lenders (in the presence of representatives of the
Borrower) to meet with the independent certified public accountants of the
Borrower and its Subsidiaries; provided, that any such visits or inspections
shall be subject to such conditions as the Borrower and each of its Significant
Subsidiaries shall deem necessary based on reasonable considerations of safety
and security; and provided, further, that neither the Borrower nor any
Significant Subsidiary shall be required to disclose to any Lender or its agents
or representatives any information which is subject to the attorney-client
privilege or attorney work-product privilege properly asserted by the applicable
Person to prevent the loss of such privilege in connection with such information
or which is prevented from disclosure pursuant to a confidentiality agreement
with third parties.

5.7 Notices. Promptly give notice to the Administrative Agent with a copy for
each Lender of, and the Administrative Agent shall deliver such notice to each
Lender:

(a) when known to a Responsible Officer, the occurrence of any Default or Event
of Default;

(b) any change in the Rating issued by either S&P or Moody’s; and

 31



(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence of any Reportable Event
with respect to any Plan which has not been waived, a failure to make any
required minimum contribution to a Plan under Section 412 or 430 of the Code,
the creation of any Lien in favor of the PBGC with respect to a Plan or any
withdrawal by the Borrower or any Commonly Controlled Entity from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other material action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan.

5.8 Maintenance of Licenses, etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan, or any interest on any
Loan or any fee payable to any Lender or the Administrative Agent hereunder
remains outstanding, or any other amount then due and payable is owing to any
Lender hereunder or the Administrative Agent, the Borrower shall not and, with
respect to Section 6.2, shall not permit its Significant Subsidiaries to:

6.1 Consolidated Capitalization Ratio. Permit the Consolidated Capitalization
Ratio on the last day of any fiscal quarter, from and after the last day of the
first fiscal quarter ending after the Closing Date, to exceed 0.65 to 1.00.

6.2 Liens. Create, incur, assume or suffer to exist any Lien upon any assets of
the Borrower or any Significant Subsidiary, whether now owned or hereafter
acquired, except for (a) Liens securing the Borrower’s obligations to the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents and (b) Liens permitted by the Indenture.

6.3 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that the Borrower may be merged, consolidated or amalgamated
with another Person or Dispose of all or substantially all of its property or
business so long as, after giving effect to such transaction, (a) no Default or
Event of Default shall have occurred and be continuing, (b) either (i) the
Borrower is the continuing or surviving corporation of such merger,
consolidation or amalgamation or (ii) the continuing or surviving corporation of
such merger, consolidation or amalgamation, if not the Borrower or the
purchaser, as the case may be, shall have assumed all obligations of the
Borrower under the Loan Documents pursuant to arrangements reasonably
satisfactory to the Administrative Agent and (c) the ratings by Moody’s and S&P
of the continuing or surviving corporation’s or purchaser’s, as the case may be,
senior, unsecured, non credit-enhanced debt shall be at least the higher of
(1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings by such rating
agencies of the

 32



Borrower’s senior, unsecured, non credit-enhanced debt in effect before the
earlier of the occurrence or the public announcement of such event.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing on or after the
Closing Date:

(a) the Borrower shall fail to pay any principal of the Loans when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on the Loans, or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made,
unless, as of any date of determination, the facts or circumstances to which
such representation or warranty relates have changed with the result that such
representation or warranty is true and correct in all material respects on such
date; or

(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 6.1 or Section 6.3 of this Agreement; or

(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent at the request of the Required Lenders; or

(e) the Borrower or any of its Significant Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the due date with respect thereto (after
giving effect to any period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created); or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or (in the case of all Indebtedness other than
Indebtedness under any Swap Agreement) to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding

 33



principal amount of which exceeds in the aggregate $200,000,000; provided
further, that unless payment of the Loans hereunder has already been
accelerated, if such default shall be cured by the Borrower or such Significant
Subsidiary or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case, in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness requiring the Borrower or
such Significant Subsidiary to furnish security or additional security therefor,
reducing the average life to maturity thereof or increasing the principal amount
thereof, or any agreement by the Borrower or such Significant Subsidiary to
furnish security or additional security therefor or to issue in lieu thereof
Indebtedness secured by additional or other collateral or with a shorter average
life to maturity or in a greater principal amount, then any Default hereunder by
reason thereof shall be deemed likewise to have been thereupon cured or waived;
or

(f) (i) the Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Significant Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) a trustee shall be appointed to administer any Plan under Section 4042 of
ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 days, but only if any
such event could reasonably be expected to result in a Material Adverse Effect;
or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Significant Subsidiaries by a court of competent jurisdiction
involving in the aggregate a liability (not paid or, subject to customary
deductibles, fully covered by insurance as to which the relevant insurance
company has not denied coverage) of $200,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof unless, in the case of a discharge,
such judgment or decree is due at a later date in one or more payments and the
Borrower or such Subsidiary satisfies the

 34



obligation to make such payment or payments on or prior to the date such payment
or payments become due in accordance with such judgment or decree; or

(i) there shall have occurred a Change of Control;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, with the consent of the
Required Lenders the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 8. MISCELLANEOUS

8.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 8.1. The Required Lenders and the
Borrower may, or, with the written consent of the Required Lenders, the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of the Loans, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the scheduled date of any payment thereof, in
each case without the written consent of each Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 8.1
or Section 8.6(a)(i) without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders
without the written consent of all Lenders;

(iv) amend, modify or waive any provision of Section 2.10 related to pro rata
treatment without the consent of each Lender directly affected thereby;

 35



(v) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; or

(vi) amend, modify or waive any provision of Section 4 without the consent of
all the Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

8.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered during the recipient’s normal business hours, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received during the recipient’s normal business
hours, addressed as follows, or to such other address as may be hereafter
notified by the parties hereto:

Borrower:Pacific Gas and Electric Company
c/o PG&E Corporation
77 Beale Street P.O. Box 770000
San Francisco, California 94177
Attention: Treasurer
Telecopy: (415) 973-9771
Telephone: (415) 973-8968

 

 with a copy to: Pacific Gas and Electric Company
c/o PG&E Corporation 77 Beale Street
P.O. Box 770000
San Francisco, California 94177
Attention: General Counsel
Telecopy: (415) 973-4377
Telephone: (415) 973-5520  Administrative Agent and
Lenders: As set forth on Schedule 8.2;



 

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

 36



(b) Notices and other communications to the Administrative Agent or the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

8.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

8.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans.

8.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Lenders for all of their respective reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of only one counsel and special California regulatory counsel to the
Administrative Agent and the Lenders and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of its
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of only one counsel to the
Administrative Agent and the Lenders (and, in the case of an actual

 37



conflict of interest, one additional counsel of all such persons similarly
situated, which counsel is reasonably acceptable to each such person), and (c)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, agents and Affiliates (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, whether brought by
the Borrower or any other Person with respect to the execution, delivery,
enforcement and performance of this Agreement, the other Loan Documents and any
such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or with respect to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower and its Significant Subsidiaries or any of the facilities and
properties owned, leased or operated by the Borrower and its Significant
Subsidiaries and the reasonable fees and expenses of one legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the
Borrower under any Loan Document (all the foregoing in this clause (c),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence or willful misconduct of such Indemnitee as determined in a final
judgment by a court of competent jurisdiction. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Significant Subsidiaries not to assert, and hereby waives and
agrees to cause its Significant Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor, subject to the Borrower’s receipt of reasonably detailed invoices
relating thereto. Statements payable by the Borrower pursuant to this Section
shall be submitted to Treasurer (Telephone No. 415- 817-8199/415 267-7000)
(Telecopy No. 415- 267-7265/7268), at the address of the Borrower set forth in
Section 8.2 with a copy to Chief Counsel, Corporate (Telephone No.
415- 817-8200) (Telecopy No. 415- 817-8225) at the address of the Borrower set
forth in Section 8.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Lender. The agreements in
this Section 8.5 and all amounts due under this Section 8.5 shall survive for
two years after the termination of this Agreement and repayment of the Loans and
all other amounts payable hereunder. This Section 8.5 shall not apply with
respect to Taxes, other than Taxes that represent claims, damages, losses,
liabilities, costs or expenses arising from non-Tax claims.

8.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 8.6.

 38



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) other than any
natural person or holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Loan at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Eligible Assignee that is an Affiliate of any
Lender or, if an Event of Default has occurred and is continuing, any other
Person, and provided further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having received notice thereof from the assigning Lender (with a copy to the
Administrative Agent); and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Eligible Assignee that
is an Affiliate of any Lender or an assignment of the entire remaining amount of
the assigning Lender’s Loan, the amount of the Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 (or, if such assignee is an Eligible
Assignee that is an Affiliate of a Lender, $5,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) with respect to any Lender party to this
Agreement on the Closing Date, such amounts shall be aggregated in respect of
such Lender and any Affiliate of such Lender that is an Eligible Assignee;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, shall have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations

 39



under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 8.5 but shall be subject to the
limitations set forth therein). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 8.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, each
Assignee and the principal amount of the Loan owing to, each Lender and each
Assignee pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Lender and any Assignee, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loan owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with the Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) forgives the principal amount or extends the
final scheduled date of maturity of the Loan, reduces the stated rate of any
interest or fee payable hereunder (except in connection with the waiver of
applicability of any

 40



post-default increase in interest rates) and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.11, 2.12
and 2.13 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.

(ii) Notwithstanding anything to the contrary herein, a Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent to such
greater payments. Any Participant that is a Foreign Lender shall not be entitled
to the benefits of Section 2.12 unless such Participant complies with Section
2.12(e).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loan of such Lender
and other Obligations under the Loan Documents (the “Participant Register”);
provided that the Lender shall have no obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in the Loan and other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

8.7 Adjustments; Set off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or a particular Assignee, if any Lender or
any Assignee (a “Benefitted Lender”) shall receive any payment of all or part of
the Obligations owing to it hereunder, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by

 41



set off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender or any other Assignee (a “Non-Benefitted
Lender”), if any, in respect of the Obligations owing to such Non-Benefitted
Lender hereunder, such Benefitted Lender shall purchase for cash from the
Non-Benefitted Lenders a participating interest in such portion of the
Obligations owing to each Non-Benefitted Lender hereunder, or shall provide the
Non-Benefitted Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably among the Benefit Lender and the
Non-Benefitted Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law,
including other rights of set-off, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, Affiliate or agency thereof to or for the
credit or the account of the Borrower.

8.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

8.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 42



8.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the City of New York,
Borough of Manhattan, State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding relating to this Agreement
or any other Loan Document any special, exemplary, punitive or consequential
damages.

8.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

8.14 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep confidential in accordance with such party’s customary practices (and in
any event in compliance with applicable law regarding material non-public
information) all non-public information provided to it by the Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any

 43



Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section or substantially equivalent provisions, to any actual or
prospective Transferee, any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty) or any credit
insurance providers, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its Affiliates
(as long as such attorneys, accountants and other professional advisors are
subject to confidentiality requirements substantially equivalent to this
Section), (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document, provided that, in the case of clauses (d), (e) and (f) of this
Section 8.14, with the exception of disclosure to bank regulatory authorities,
the Borrower (to the extent legally permissible) shall be given prompt prior
notice so that it may seek a protective order or other appropriate remedy.

8.15 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.16 USA Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender
and the Administrative Agent to identify the Borrower in accordance with the
Act.

8.17 Judicial Reference. If any action or proceeding is filed in a court of the
State of California by or against any party hereto in connection with any of the
transactions contemplated by this Agreement or any other Loan Document, (i) the
court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court, and
(ii) without limiting the generality of Section 8.5, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

8.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transactions contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the

 44



Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any other Person and (B) none of the Administrative Agent,
Arrangers or Lenders has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, Arrangers or Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby other than a
breach of the confidentiality provisions set forth in Section 8.14.

SECTION 9. ADMINISTRATIVE AGENT

9.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
The Bank of Tokyo Mitsubishi UFJ, Ltd. to act on its behalf as the
administrative agent hereunder and under the other Loan Documents (the
“Administrative Agent”) and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of the Administrative Agent and the Lenders, and
the Borrower shall not have rights as a third-party beneficiary of any of such
provisions (other than with respect to the Borrower’s rights under Sections
9.8(a)). It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub agents except to the
extent that a court of competent jurisdiction

 45



determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions.

(a) The Administrative Agent shall have no duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers contemplated hereby
or by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and

(iii) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.1), or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 46



(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any of its Affiliates that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates.

9.6 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective percentages of the unpaid principal amount of the Loans on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Loans have been paid in full, ratably in
accordance with such percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or

 47



after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.

9.7 Administrative Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.8 Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrower. If the Administrative Agent shall resign
as Administrative Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 7(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation (the
“Resignation Effective Date”), the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of Section 9.7 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent

 48



on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Sections 2.13 and 8.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of the Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.13 and 8.5 and any fee letter with the
Borrower) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.13 and 8.5 and any fee letter with the
Borrower.

 49



9.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither Arranger shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its respective capacity,
as applicable, as the Administrative Agent or a Lender.

[Remainder of page intentionally left blank. Signature pages follow.]

 50



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

  PACIFIC GAS AND ELECTRIC COMPANY           By: /s/ Nicholas M. Bijur    
Name:  Nicholas M. Bijur     Title:    Vice President and Treasurer
 

 51



 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent and as a Lender

              By: /s/ Jeffrey Flagg     Name:   Jeffrey Flagg    

Title:

Director

         

U.S. BANK NATIONAL ASSOCIATION, as a Lender

          By: /s/ Holland H. Williams     Name: Holland H. Williams     Title:
Vice President  

 52





SCHEDULE 8.2

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 



1. a) Legal Name:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.   b) Address:   1221
Avenue of the Americas         New York, NY 10020-1104           2. Credit &
Legal Docs Contacts:   Financial Information               Portfolio Manager:  
Jeffrey Flagg, Vice President         445 S. Figueroa Street, 15th Floor        
Los Angeles, CA 90071     Telephone No.:   213-236-6911     Email address:  
jflagg@us.mufg.jp               Relationship Manager   Viet-Linh Fujitaki, Vice
President         U.S. Wholesale Banking - Power & Utilities         445 S.
Figueroa Street, 15th Floor         Los Angeles, CA 90071     Telephone No.:  
213-236-6254     Email address:   vfujitaki@us.mufg.jp               Agency
Contact:   Lawrence Blat         1221 Avenue of the Americas         New York,
NY 10020-1104     Telephone No.:   212-405-6620     Email address:  
lbat@us.mufg.jp         AgencyDesk@us.mufg.jp           3. Operations Contact:  
Borrowings, Paydowns, Interest, Fees, etc.               Contact:   Winslow
Ogbourne         Loan Operations Department     Telephone No.:   201-413-8570  
  Fax Nos.:   201-521-2327         201-521-2305     Email Address:  
LODAgencyServices@us.mufg.jp         wogbourne@us.mufg.jp           4. Payment
Instruction:                 Payment via Fed Wire to:   THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.     ABA No.:   0260-0963-2     A/C #:   97770191    
Attention:   Agency Desk     Reference:   Pacific Gas and Electric Company



 

Schedule 8.2

 



U.S. BANK NATIONAL ASSOCIATION

 

1. a) Legal Name:   U.S. Bank National Association   b) Address:   800 Nicollet
Mall       Minneapolis, MN 55402           2. Credit & Legal Docs Contacts:  
Financial Information             Primary Credit Contact:   Holland H. Williams,
Vice President         101 S. Capitol Blvd.         Boise, ID  83702    
Telephone No.:   208-383-7565     Email address:  
hollandhuffman.williams@usbank.com             Secondary Credit Contact:  
Raymond J. Palmer, Sr. Vice President         461 Fifth Ave., 8th Floor        
New York, NY 10017     Telephone No.:   646-935-4564     Email address:  
raymond.palmer@usbank.com           3. Operations Contact:   CLS Syndication
Services         400 City Center         Oshkosh, WI 54901     Telephone No.:  
920-237-7601     Fax No.:   920-237-7993   Email Address:  
CLSSyndicationServicesTeam@usbank.com           4. Payment Instruction:        
          Payment via Fed Wire to:   U.S. BANK, N.A.     ABA No.:   091000022  
  A/C #:   0068542160600     Attention:   Syndication Team     Reference:  
Pacific Gas and Electric Company          

Schedule 8.2

 